Migration flows and asylum and their impact on Schengen (debate)
The next item is the Council and Commission statements on migration flows and asylum and their impact on Schengen.
President-in-Office of the Council. - Mr President, the developments in the Southern Neighbourhood and the ensuing migration flows are posing a serious challenge for the European Union. They have served to underscore the importance of looking at the whole issue of how we manage migration and refugee flows.
Therefore the European Council in March called upon the Council and the Commission to submit before the June European Council a plan for the development of capacities to manage migration and refugee flows as a response. The conclusions adopted by the Justice and Home Affairs Council on 11 and 12 April 2011 and the communication issued by the Commission last week are important steps in this direction. The Presidency has convened an extraordinary meeting of the Council on Justice and Home Affairs for 12 May in order to discuss the issue of the management of migration and refugee flows. These discussions will help to prepare for the meeting of the European Council on 21 June which will address the same issues.
We cannot of course stand idle in the face of events on the other side of the Mediterranean. The EU and the Member States are ready to assist both those displaced as a result of the latest developments in North Africa and those Member States most directly concerned. Over the past few months the EU and the Member States have made available approximately EUR 96 million of emergency humanitarian aid and we are committed to continue to provide further support as and when the situation requires.
The Council has also invited all Member States to continue their support for UNHCR, the International Organisation for Migration, the Red Cross and all relevant actors, the efforts of which are paramount in helping those displaced as a consequence of protracted violence in Libya. Those Member States more directly affected by these developments are receiving contributions of funding, equipment and technical expertise; for example the Commission announced earlier that approximately EUR 25 million from emergency funds could be made available for Member States such as Italy and Malta. Furthermore, the newly-created European Asylum Support Office, although still in the process of becoming fully operational, is also available to help. Some Member States, including Hungary, have already said that they are ready to reallocate refugees from Malta in order to alleviate pressure on the authorities there.
Apart from the specific measures intended to address this particular situation, the Council remains fully committed to the further development of the common European asylum system. Work is under way in the Council and Parliament and some progress has been already achieved, despite the technical difficulty and the politically sensitive nature of this subject.
In general the management of migratory flows in the EU and in individual Member States requires the effective management of borders. As far as the management of external borders is concerned, Frontex has an important role to play in a number of ways, including the monitoring of the EU's external borders and providing operational support.
In the light of the latest developments in North Africa, joint operation Hermes was launched on 20 February 2011 following a request from the Italian Government. This is aimed at preventing and detecting illegal border crossings to Lampedusa, Sicily, Sardinia and the Italian mainland. Frontex is also supporting the Italian authorities in second-line border control activities by the briefing and screening of migrants.
The Council also welcomes the Commission's decision to mobilise supplementary funds needed by Frontex to continue its planned joint operations. We have urged Member States to provide further human and technical resources as required in support of the agency's operations, including Hermes.
As you know, the new proposal concerning Frontex is in this House and we have been negotiating it. I very much count on the support of Parliament in bringing this legislative proposal to a conclusion and ensuring the success of the negotiations.
Against the background of the recent migratory pressure from North Africa, the strengthening of Frontex has become a high priority for the Council. I would like to express my thanks to Mr Busuttil and the shadow rapporteurs for their good cooperation and I very much hope, as I have just emphasised, that a first-reading agreement can be achieved by June 2011, as was called for by the European Council in March.
Developments in the southern Mediterranean, in particular in relation to the Tunisian migrants arriving in Lampedusa, have also raised questions about controls at internal borders. This in turn touches on the issue of freedom of movement within the European Union. The Council fully agrees with the view held by almost everyone here that the free movement of persons within the Schengen area is a major achievement. Those Member States that have asked for the revision of the Schengen system have also underlined that they were proposing this with the intention of preserving the free movement of our citizens, which is one of the cornerstones of the Union.
Improving the security and governance of the Schengen area in a time of increased pressure is a means to this end. That said, in the light of the increased pressure on some external borders and the calls from Member States to strengthen the system of the Schengen rules, the Council needs to look into how we can further guarantee the principle of free movement and, at the same time, citizens' need for maintenance of a high level of internal security.
At the Council meeting on 12 May 2011 the Presidency plans to initiate discussions on the various ideas on the Schengen acquis which have been put forward by the Commission in its communication on migration of 4 May. The Council looks forward in particular to examining the Commission's suggestions for a mechanism concerning the coordinated and temporary reintroduction of controls as a measure of last resort, based on objective criteria and respecting the Community method. The Council will also have a chance to discuss how to continue work on the revision of the Schengen evaluation mechanism to ensure more efficient and uniform implementation of the aquis.
Of course our immediate priority is to deal with the effects of the dramatic events in the southern Mediterranean, but we also have to draw lessons for the future. In short we need to put in place a strategy for the longer term. Some of the issues which I have set out will help in creating such a strategy, but I look forward to discussions which can lead to a comprehensive approach to migration, fully in line with our global approach to migration.
Along these lines Prime Minister Orbán has recently said that we should clearly differentiate between economic migrants and political refugees. Europe must welcome the latter if she wants to be true to herself. Europe must help, through means similar to a Marshall Plan, the countries of North Africa so as to create liveable conditions there, thus tackling the root causes of migration. That will require not only agreement amongst ourselves, but also consultations with our neighbours and in particular in partnership with the countries of Northern Africa, and it will need to take into account a wide range of factors such as international protection, migration, mobility and security.
To conclude, from a wider perspective, our southern neighbours will be assisted by all available means in their transition to open, democratic and prosperous societies. This is the best possible way of addressing the push factors driving irregular immigrants towards our shores.
President of the Commission. - Mr President, today we are here to debate migration and cross-border movement of European citizens, but let me start by reminding all of us that yesterday was the 61st anniversary of the Schuman Declaration, which laid the foundations of the European Union, and from that day began a process in which European people have been willing to come together and put aside their differences, to build a European continent without borders, where our citizens can move freely between countries.
For regions like the one where we are now, here in Strasbourg and in Alsace generally, living on a frontier no longer equates with being restricted by borders, and the benefits extend far beyond these border regions. For the vast majority of European citizens, the right to move freely is the embodiment of the European project and one of the most tangible results of the European Union, and I am pleased to say that most Europeans use their right to the full - people make around 1.25 billion journeys as tourists within the European Union countries every year.
That would be completely impossible without the European Union. I still remember when we had to overcome many difficulties in order to travel from my country, Portugal, to Spain. So it is indeed a great mark of the progress of civilisation that countries are able to lower barriers at their borders and let citizens move freely.
Moreover, in terms of the economy too, free movement is central to the success of the Single Market and Europe's continued efforts to boost growth and jobs. To put it plainly, free movement is to Europe what foundations are to buildings. Remove it and the whole structure is undermined.
Last week, the Commission presented a communication on a more structured approach to migration, referring, inter alia, to a proposal on a reinforced Schengen governance system. Other proposals will follow in the coming weeks, and here I want to praise the work of Commissioner Malmström who, with great intelligence and sensitivity, is doing her best to find the right approach to this complex matter.
Let me concentrate on the governance of Schengen because I understand that this is the most important concern here in Parliament. Of course there are many other proposals, on the reinforcement of Frontex and on a common European asylum system, for example, but I hope we will have other occasions to discuss such issues in greater depth.
Last year, the Commission put forward proposals to preserve and strengthen the Schengen evaluation mechanism as a central element in the acquis of our common project, and I want to emphasise that last year - i.e. well before the recent developments - the Commission had already identified some problems in the governance of Schengen. We will now update and complete these proposals and we will do all we can to achieve swift results.
The current migration situation in the Mediterranean and the resulting pressures have highlighted some weaknesses and uncoordinated reactions by Member States in the management of Schengen. In the wake of these exceptional circumstances, we urgently need to reinforce the governance of Schengen and of the external borders. We need better coordination between the Commission and Member States and, above all, between Member States themselves.
While recent events have provided a spark of urgency in bringing this matter to the table, the Commission is taking this opportunity, through the communication, to address the long-standing underlying inconsistencies and unresolved issues that have provided scope for some Member States to act unilaterally and not necessarily with a European Union perspective. It is time to nip this tendency in the bud: to stop it ab ovo.
The Commission has already taken short-term measures to deal with the situation in the Mediterranean. In addition, the package we put forward last week urges rational reflection, taking into account short-term needs for strengthened external borders as well as a broader approach to asylum and migration. These issues must also be considered in the light of our neighbourhood policy, trade with North Africa and support for democratisation, as well as Europe's own long-term labour shortages and efforts to boost European competitiveness.
This is not a knee-jerk reaction. This is not improvisation. This is and must be a broad range of measures built on the foundations of a strong and successful European policy, defining the best interests of the European Union and its citizens now and into the future.
At the same time, the aim is to give relief to those Member States who are trying to cope with an unfair share of the migration burden. When thousands of people arrive on the shores of one country, it is not because they dream of living in Malta or Lampedusa; it is because they are seeking a better life in Europe. Countries that are more directly exposed to massive migrant inflows cannot be expected to deal with them alone. The rules on free movement of citizens benefit all countries in the European Union. It is the duty of all countries to support those countries that come under particular pressure at one time or another. This means that burdens have to be shared equitably. It also means that all Member States need to take their responsibilities seriously.
When looking at burden sharing, all the pressures and all the contributions need to be taken into account, and this is the very spirit of the European Union: the management of crisis by solidarity and responsibility. Solidarity and responsibility are the key words in our response. Immigration is a European challenge. Immigration requires a European response.
That is why the Commission's proposal aims to take Union governance of the Schengen system a step further, showing that there can be solidarity between Member States. This is about common governance, not unilateral moves. I emphasise once again that this is part of an overall approach. The strengthening of Frontex and the move to a common European asylum system are also aspects of such an approach.
Allow me to make one point crystal clear: this is not about finding ways for Member States to reintroduce border controls. I firmly believe that to do so would not only catastrophically undermine what Europe has constructed over the past 61 years, but also sabotage the viability of our efforts to build a prosperous and integrated Europe for the future.
Moreover, Member States already have the right to exercise this option unilaterally under the existing Schengen system. That right has been exercised in the past to help Member States cope with specific short-term exceptional circumstances, for example in the wake of terrorist attacks or in relation to the movement of drugs.
These exceptions should remain exceptions, for I cannot emphasise strongly enough that reintroducing border controls is not a desirable development for Europe, neither in the current circumstances nor in relation to the future challenges that we will face sooner or later. They should be an absolute last resort.
Moreover, we all know that internal controls can be sporadically useful but they are not part of a constructive approach to European integration, nor do they represent a cost-efficient long-term solution to monitoring movement and coping with immigration pressure. This has always been the case. The fact is that when faced with a massive arrival of migrants no Member State will ultimately be in a better position if it tries to deal with them alone. Only if Member States face the situation together, can a lasting solution be found.
The proposals we put forward one year ago to strengthen Schengen, through an evaluation mechanism and intensified coordination of border surveillance, will help create a sense of Union-wide discipline and shared guidance in the system. They will ensure that, in the future, countries will not feel pressured to take decisions alone that affect all Schengen signatories.
This is not, I emphasise, a new policy that undermines the Union. It is a chance to strengthen it - a step forward for joint European governance, not a step back. It is the intention to reinforce the Schengen acquis, not to depart from the Schengen acquis. We cannot be blind to the fact that recent events have revealed a problem in Schengen governance which we have to solve. If we do not reinforce existing mechanisms, Member States will continue to act alone. They will, in fact, be encouraged to act alone. We will be giving arguments to the populists, the extremists and, in some cases, the xenophobes who want to call into question the great acquis communautaire in this area. This is why we think the best way to avoid putting Schengen at risk is precisely to reinforce the rules of governance of Schengen and clarify some of its aspects.
This is not, I insist, about caving in to pressure from any part of Europe. By enhancing our capacity to deal with crisis situations, it will put a more robust governance system in place that will equip decision-makers with better tools to resist populist or extremist pressure in the future.
It is not a proposal intended simply to deal with short-term events, but there can only be real confidence in long-term solutions if we show that we can effectively address the short-term issues as well. It is not about turning back time: it is about getting the governance right today for the challenges Europe will surely face tomorrow. It is not about abandoning citizens' rights of free movement. It is about valuing their integrity by strengthening the rules.
I am confident that this House will support our approach and our efforts. We are united in our determination to uphold the principles on which our Union is founded, against any populist temptation. We know that it is now fashionable in some quarters to be extremist or populist, or indeed sometimes to wave the flags of xenophobia. This is not what we are going to do. We will resist all these kinds of pressure, but to succeed in this we need to give citizens the confidence that we stand firm on two things: first on correcting the shortcomings of the existing system so that effective relief can be brought to situations of pressure and crisis; and, second, on ensuring, on this basis, full respect for human rights and the humanitarian principles on which our Union is founded. The people are ready to exercise solidarity, internally and externally, if they are confident that their security concerns are addressed decisively and comprehensively.
I count on the support of this House in calling on the Member States to take the necessary decisions quickly. Our proposals are on the table. Now is not a time to wait: it is a time to act, so that an open European Union comes out of this challenge, united and stronger.
on behalf of the PPE Group. - (DE) Mr President, President-in-Office of the Council, President of the Commission, as has already been emphasised, Schengen is one of the great achievements of our common European project. Citizens notice it on a daily basis when travelling around Europe. It is the realisation of the dream of Europe - a Europe without border controls. It must therefore first be made clear in this debate - particularly in view of the debate that has taken place in recent weeks - that we in this House will jointly ensure that this principle and the idea behind it are not derailed by any initiative or any debate. We will defend this principle in the European Parliament.
In recent weeks there have been discussions concerning more than 25 000 refugees from Tunisia who have arrived in the Italian territory of Lampedusa. Yet a country such as Sweden has been accepting more than 25 000 people a year for years on end. There have been states that have accommodated much greater numbers of people relative to their own population that is currently happening on the southern border of Europe, yet nobody has ever thought of questioning Schengen because of the burden. I would therefore like to clearly stress at this stage that it is a pity that we seriously need to have a debate in Europe, of all places, on Schengen status as a result of this challenge that we must deal with together.
Secondly, I should like to make it clear that we practise solidarity. When it comes to countries such as Malta - a small country that is massively affected and which has no hinterland - then we are currently practising solidarity. In addition to this solidarity, however, I should like to stress that the second basic principle is the responsibility that the countries themselves have. I must therefore also ask the Commission to look more into this. If courts in the European Union are now ruling that Dublin II is to be ineffective - in other words, that refugees are not to be deported to their states of first arrival - then we must ask the Commission how committed it will be to taking action against those states that are obviously not currently implementing the existing law. We are talking here about minimum standards in the European Union. I am therefore calling on the Commission to take action here, too.
As regards the preparation for the Council, I have just three points to make. The first is that when it comes to migration then naturally we must expect more migration in the long term as a result of demographic change, but here in the European Union we currently have 24 million people without work and in Spain the youth unemployment rate is 30%. We should therefore proceed cautiously - very cautiously - when it comes to the issue of migration. My second point concerns strengthening Frontex, as has already been mentioned.
My third point is that I would ask us all to ensure that those states that were about to join Schengen, namely Bulgaria and Rumania, are not left behind because of the current debate. They have done the work; they have made efforts. We are not asking for lower standards for joining, but if they meet the standards then it is only fair that Bulgaria and Rumania also have the right to become members of the Schengen area.
on behalf of the S&D Group. - (DE) Mr President, I do not share the opinion that the Commission's communication is a good one. I am very sorry, but I do not think it is. I think it is over the top and misguided.
We are not dealing here with a crisis in the European Union. When 400 000 people travel from Libya to Tunisia, that is a crisis for Tunisia. When 20 000 people cross the Mediterranean to Europe, that is not a crisis for Europe.
(Applause)
If the burden were sensibly spread across Europe then there would not be a problem at all. You gave the figures, Mr Weber. Nobody has got worked up over figures of such magnitude.
I therefore do not believe that what you have presented is good, Mrs Malmström, because you have failed to quote Article 78(3) of the Treaty on the Functioning of the European Union (TFEU). I do not know whether you are familiar with it. Article 78(3) of TFEU states that in the event of one or more Member States being confronted by a sudden inflow of nationals of third countries, the Council, on a proposal from the Commission, may adopt provisional measures for the benefit of the Member State(s) concerned - after consulting the European Parliament, by the way. That is what Article 78(3) of the current Treaty says.
By the way, temporary border controls were introduced on the basis of the Schengen regime of 2006 for the European Football Championship and for the football World Cup as a defence against hooliganism. There is no need whatsoever to give support to a populist initiative by two heads of government - who have their backs against the wall in their countries and are looking for an escape route by populist means - by tabling such a communication.
(Applause)
Then what happened, President of the Commission? A Northern League interior minister in Italy says: Tunisians all speak French; that is good - it means we can give them Schengen residence permits and they can all head off to France. The French President then naturally asks whether they have a screw loose. All the Tunisians coming to Italy now want to go to France? You want to shove them onto us? In that case, we will close the border. At that, Prime Minister Berlusconi and the French President join forces to say that now we need border controls again because of the situation that we ourselves have brought about. What does the Commission then do? It tables a communication, instead of saying: 'People, that is absolutely the wrong road to go down. You cannot deprive the citizens of Europe of one of their fundamental freedoms in such a way.' That is what I would have expected of you.
(Applause)
We are losing the European spirit. How can it in fact be the case that in this Union - in which one of our greatest achievements as regards fundamental freedoms is the freedom of movement of our citizens - suddenly two heads of government can simply arbitrarily render ineffective one of our really great achievements - that was an excellent phrase you used in your speech - because of a marginal problem that can easily be managed? How can that be possible? All that is needed for these people to win is for us not to fight sufficiently against it. I would therefore have liked to see you fight it.
(The President interrupted the speaker)
I would just like to say one thing to you: I live on a border, in my case the German-Dutch-Belgian border between Aachen, Maastricht and Lüttich. If you can explain to me, Mrs Malmström, how the migration problem in the Mediterranean is going to be managed by my having to show my passport the next time I travel from Aachen to Maastricht - if you can explain that to me, please - then I would be very grateful.
on behalf of the ALDE Group. - Mr President, let us be very open and blunt about this: what we have seen in recent weeks on this issue has been shameful - Italy issuing temporary residence permits to refugees from Tunisia, then France reacting by reintroducing internal border checks, as if the European Union had suddenly ceased to exist.
Let us be very open and call this by its name: it was a ping-pong game by two governments, and by Berlusconi and Sarkozy, on the back of refugees who are, in fact, in trouble. That is what has been happening and, in my opinion, it has been disastrous not only for Schengen but also for the European Union and its image because the reintroduction of internal border checks contradicts the whole essence of the Union and the basic principles of the Treaty. That point has been made several times here and Mr Barroso has also made it.
Moreover, what occurred was absolutely out of proportion. I would not go so far as to echo Mr Schulz in calling this a marginal problem - 27 000 Tunisians do not constitute a marginal problem - but he is right to say that, by comparison with, for example, the 350 000 people who fled from Kosovo during the Kosovo war, we are clearly not talking about a migration tsunami.
And so we come to the problem: the communication from the Commission. In my opinion, it was not very clear. The communication states that, as a last resort in truly critical situations, a mechanism may need to be introduced - and, as I read it, that means a new mechanism - allowing for a coordinated and temporary reintroduction of controls.
That is the problem with the whole communication because, if this means that the Commission is proposing an additional possibility for the reintroduction of border controls, not provided for in the existing Schengen acquis, I can tell you that our Group will fight such a proposal with all available means, and I hope the entire Parliament will do likewise.
If, on the contrary, the sentence in question means that the Commission wants to restrict the current provision, then that has been foreseen: national security and public order are the two elements covered by the existing Schengen acquis.
If the intended meaning is that the Commission wants to restrict the current provision allowing Member States to reintroduce border controls, then, Mr Barroso, you can have 100% support from our Group.
So, what I am asking of Ms Malmström and Mr Barroso is a rewriting of the communication and specifically of the sentence which states that a new mechanism shall be introduced for the reintroduction of border checks. All they need to do is to state that they will strengthen the existing provision in the Schengen acquis.
on behalf of the ECR Group. - Mr President, my Group and I welcome this opportunity to debate the issues and problems which Europe faces in the area of migration and the Schengen system. The debate is long overdue. Now is the time to focus not only on providing free movement, but also on better guarding the borders of Member States and the EU itself. Rather than pushing for more legislation in the area of immigration and migration, we should be making the legislation that we already have work better and harder for all the citizens of the Union. However, current concerns from Member States are not reactionary, but instead the inevitable consequence of over 20 years of ever-changing circumstances in Europe and around the world.
There is no doubt that Schengen has been a success in many ways, but Europe is facing challenges which simply did not exist to the current extent when the system was first created. Large-scale unemployment, migration from North Africa, terrorism, organised crime and people-trafficking have provided us with problems far more complex than those envisaged in the policies for free movement of European citizens. It is not an unfair assessment to say that the current system is now shown to be flawed and ill-equipped for the new circumstances we find ourselves in. We need to create an effective tool representative of the modern needs of Europe's Member States and able to improve the situation for all.
This needs to be complemented by renewed strength in making sure the other agencies of the EU, like Frontex, are there to support states in securing their own EU external borders, and that the problems are not exacerbated by further countries which may join the EU and therefore the Schengen area that are both ill-prepared to face the challenges and also to assume the burdens that accompany the obvious benefits.
This is a problem best solved through communication and cooperation, but Europe's immigration and Schengen policies urgently require review, reflection and then sensible reform.
on behalf of the Verts/ALE Group. - (FR) Mr President, Commissioners, ladies and gentlemen, there is something I do not understand. We are told that 25 000 Tunisians are arriving in Europe and people are talking about a lack of security. What lack of security? Let us not forget that extraordinary events have been taking place in Tunisia and Egypt, and that a war is going on in Libya. May I remind you that during the war in Bosnia temporary residency permits were issued while the war lasted. Germany took in several hundreds of thousands of people. This happened and Germany is still standing. It has not gone under as yet. All this talk of a sinking ship is just propaganda.
Added to this, we are now hearing talk of criminals and mafia. As if criminals and mafia were landing in Lampedusa! Criminals do not need to come through Lampedusa. They come in the usual way. We do not see them, but they are here in our countries. So stop making such a fuss.
The problem is quite straightforward: people are fleeing from North Africa. So let us share out the support for them in Europe. Surely you are not going to tell me that 25 000 people among 400 million is a big problem? Let me tell you something. This is close to me, because how many Jews did we turn away? The English did it, the Americans did, all the countries did it when the Jews were leaving, because people said there were too many Jews. This was in 1939-1940. It was Europe that was like this. England was like this: it turned Jews away. The United States turned them away. The ship was called the Saint Louis. It sickens me that every time people are in difficulty, it is seen that they are the problem. They are not the problem: it is us and our inability to show solidarity and our inability to be open.
(Applause)
Commissioners, President-in-Office of the Council, are you aware of what happened in Paris? In Paris, some young Tunisians who had an Italian residency permit heard the French police say to them: 'This is what we are going to do with your permits', before tearing them up in front of them. This is European law today: a national police force that tells people who have a residency permit issued by Italy: 'Mr Sarkozy has decided they do not count'. If this is the state of the law in Europe, I say something has gone wrong, and that is why I am asking you now to stop telling us that the problems in North Africa represent a security problem. The problem in North Africa and the problem of the war in Libya are causing a problem of insecurity for the people living there.
So let us distribute the refugees between us. Let us empower them by giving them temporary permits until things have calmed down, and let these permits be Europe-wide. I think that by accepting this debate on Schengen today and by accepting populist pressure and racism, any border controls will be based on people's faces. Mr Schulz, did anyone stop you? No. Mr Verhofstadt, did anyone stop you? No. They did not stop me either. But anyone who is brown-skinned, anyone who is different will be stopped and checked. We will create an à la carte Europe. Whites are allowed in, brown-skinned people are not! That is the kind of Europe we want to fight against.
(Applause)
on behalf of the GUE/NGL Group. - (PT) Mr President, exactly one year ago, we voted in this Parliament on our part of the codecision on resettling refugees, and in that codecision we had an emergency mechanism to be used in the case of any refugees who found themselves under armed attack or were the victims of natural disasters.
One year on, this codecision has not been concluded by the Council and my work as rapporteur on the resettlement of refugees has now become the job of finding support for this co-decision. We had 600 votes in favour, only for it to become a task that was at first frustrating and depressing, and is now desperate.
My job as rapporteur on the resettlement of refugees cannot be to report, like last month, that have 150 people died off the coat of Lampedusa and now to learn of 600 who have disappeared and more than 60 who died in view of ships from the North Atlantic Treaty Organisation (NATO) ships and European navies. That cannot be what my job is about.
The Council has to conclude this codecision, because there is a great deal to do to resettle refugees. Right now, we can call on Baroness Ashton to say that we need to open a humanitarian corridor to bring out 8 000 who are still in Tripoli. There are 8 000 who have United Nations High Commission for Refugees (UNHCR) identity cards; not very many.
NATO ships need to be told to apply the 1973 Resolution, which says to protect civilians. That means the same in Benghazi, Misrata and the Mediterranean: it means saving those who are shipwrecked.
In relation to Schengen, I want to say one thing. The response to ad hoc, unilateral suspensions of Schengen can never be a systemic suspension of Schengen by the Union. This is not a case of completely killing off the idea. It is a case of sticking to the idea and applying it universally. It cannot be. For a start, it has to be a case of applying resources to resettling refugees. Do you know how much money the Member States of the European Union made, just from the sale of arms to Libya in 2009? EUR 343 million. Do you know how much we have in the European Refugee Fund (ERF)? EUR 100 million. We would be delighted if the ERF contained as much as we earned in just one year from the sale of arms.
Hungary, which was the first country in the world to be the subject of a coordinated action to resettle its refugees in 1956, has very particular responsibilities - historical responsibilities - to act on this refugee crisis as well. We cannot complain of a lack of funds in this area.
on behalf of the EFD Group. - Mr President, yesterday indeed was Europe Day and in the courtyard here we had armed soldiers, we had the Luftwaffe band and imperial eagles, we had the flag being paraded, being raised, the European anthem; it was the display of militarism and EU nationalism.
I thought and hoped it was all just a bad dream, but today we have got you, Mr Barroso. You begin of course by reiterating the fact that the free movement of peoples is the embodiment of the European project. You then go on to say that it is the duty of Member States to share the burdens of migratory flows into Europe. You advocate a common EU immigration policy, but of course you know that you are losing because the row that has blown up between Italy and France shows that when there is a crisis, between the theory of European integration and the practicality of nation state, it is the nation state that wins.
So you are worried that you are losing and, in your defence of your position, in your defence of your beloved acquis communautaire, your body of law, you resort to intolerance, you resort to nationalism, you make me realise that what I saw yesterday was actually for real.
You attack those who want to control their own border policies. You attack them today as xenophobes. You attack them as extremists, but worst of all, oh worst of all, you attack them three times for being populists. Is that not a dreadful thing? The power of the ballot box. When people dare to vote no in referendums, they are populists; when they want to control their own borders, they are populists. I put it to you that populists are actually democrats and you abuse those who want to fly the flag of populism.
Well, here it is, Mr Barroso. Here it is.
(Mr Farage, Mr Agnew and Mr Bloom held up small Union Jacks)
That flag has represented liberal democracy far more than any other Member State of this European Union and it will go on long after your star-spangled banner has disappeared.
(NL) Mr President, although Schengen stipulates that checks on the EU's internal borders must be removed, it also stipulates that we have to monitor our external borders. The problem is that this Treaty is not being complied with, because our external borders are not being effectively monitored. Therefore, 16 years after the introduction of Schengen, we should have the courage to recognise that the Treaty has not worked. We should also have the courage to admit that the EU has not provided a solution and that, instead, it has itself become part of the problem. Member States must therefore once again be given the possibility of protecting their borders without EU interference.
We urgently need more measures. Frontex, for example, should send back ships carrying bogus refugees to their countries of origin instead of playing the role of a sort of benevolent welcome committee. We must crack down on human trafficking networks. Member States should stop rewarding illegal foreigners with residence permits. Active steps should be taken to repatriate illegal refugees and political refugees whose applications have been rejected. If none of that happens, I guarantee you that that will be the end of Schengen, which would, actually, not be such a bad thing.
Mr President, I would also like to protest against the language being used here, against terms of abuse such as 'populists', 'extremists' and the like, for people who simply want to protect the borders of their country. We need to put a stop to that. It is not right. We must also admit that the rules need to be applied; is it not strange that, while we are refusing to discuss the application of the rules, we are allowing some people to call others names?
Mr President, the Schengen zone is indeed a very important and visible achievement for European citizens and the message is coming out clearly from this Chamber today that we need to fight together not just to preserve it, but to strengthen it further. We rely on the European Commission to achieve that and the European Parliament will be behind the Commission in strengthening Schengen, but if there are two lessons that we have learnt in respect of what happened in recent weeks they are these.
First of all, the internal borders within Schengen depend on a common strategy, a common concern about our external borders. If our external borders are weak then we will have problems on our internal borders and we need to look at that. Italy felt under pressure with 25 000 people; it gave them a temporary permit, they moved to France. France felt under pressure and it re-erected national borders. So the pressure went onto the internal borders and therefore the external borders are a common concern.
Secondly, Schengen needs solidarity and solidarity is also about sharing the responsibility - burden-sharing - and sharing responsibility is also relative to the size of the Member State. On the current system, people who arrive in one country remain in the country where they arrive because our laws, including the Dublin Regulation, ensure that they have to remain in the first country of arrival. This clearly needs to change because it is no longer tenable. One thousand people arriving in the smallest Member State, my country Malta, are equivalent, population-wise, to over one million people arriving in the entire European Union. So yes, 25 000 people are nothing, they are a drop in the ocean for the entire Union but 1000 people arriving in the southernmost Member State are a lot. We need therefore to link Schengen with solidarity; Schengen needs solidarity.
(The speaker agreed to take a blue-card question under Rule 149(8))
Mr President, the speaker talked of strengthening Schengen. Does that include strengthening Schengen's borders and, in particular, the borders between Greece and Turkey?
Mr President, I thank the Member for his question.
One of the conditions for joining the Schengen zone is, indeed, strengthening external borders. Precisely because they are a common concern, it is the responsibility of all the Member States to ensure that the external borders are strong.
Once you fulfil those conditions, then you can join Schengen. This is precisely what countries such as Bulgaria and Romania have done, and it is precisely why we have helped Greece, by means of a Frontex mission there on the Turkish-Greek border.
So, yes, this goes to show that strengthening external borders is also a common concern.
(ES) Mr President, it is true that yesterday, 9 May, we commemorated the moment that the European Union was founded, which showed us that Europe would be built with small steps and not once and for all, or for evermore: in other words, that Europe is not built definitively or irreversibly, and that our day-to-day work must be to preserve each of its achievements.
Schengen is an area of free movement of people, but it is also a symbol of the best that Europe has done in the last 20 years and, therefore, of the best Europe.
Presenting the 25 000 immigrants who have arrived on this side of the Mediterranean as an unbearable burden sends the wrong sort of message: Germany has demonstrated that they are not; the Canary Islands and Spain have demonstrated that 30 000 arrivals per year from the African coasts were not an unbearable burden for the European Union.
The response cannot, therefore, be to use this migration flow to question Schengen. Quite the contrary: instead it must be used to demonstrate that what still remains to be done is not correcting weaknesses caused by Schengen's excesses, but rather strengthening Schengen. Schengen can be strengthened by completing the solidarity clause provided for in the area of freedom, security and justice, pursuant to the Treaty of Lisbon; by completing the asylum package, whose processing still remains outstanding; and by permanently establishing the second-generation Schengen Information System (SIS II) and the verification mechanism, as stipulated in the conditions of entry to the area of free movement and as Parliament has voted in favour of Romania and Bulgaria doing. These countries have the right to become part of the area of free movement.
However, what needs to be done above all is for the European Parliament to stake its claim to competence to decide on the issue alongside the Council. I would therefore remind you that the proposal that the procedure invoke the legal basis of Article 70, which excludes Parliament, is unacceptable: we demand Article 77.
A final thought, Mr President: populism is being mentioned, because populism is not combated by imitating its half-hearted solutions but, quite the contrary, by confronting it with solutions for the future and not the past.
Mr President, Mr Verhofstadt asked the Commission to rewrite the communication but I wonder if, before it is rewritten, we could get a clear answer today as to whether or not you are aiming to improve the current existing system, to temporarily close borders, or to add something to the existing system. That would be a good way of solving at least one of our questions.
Having said this, it is fair to say that we concur with the Commission's aim of improving Schengen governance by reviewing the evaluation mechanism on the basis of a Community approach. Parliament shares this view and, in this context, I have to say that we are deeply disappointed by the Council's approach.
In fact what the Council wants to do is simply to isolate the Parliament. I really wonder why the Council almost constantly seeks to undermine the great achievement that is the codecision role of the European Parliament. We represent European citizens, and we should all work to serve European citizens. Perhaps the Council should also understand its role as an EU institution rather than a mere gathering of 27 Member States.
The truth is that the answer to this migration flow, whether or not it is due to what has happened in North Africa and the Southern Mediterranean, is to come up with legislation involving a common policy on asylum and migration, which Parliament has worked on and which is being blocked in the Council.
(PL) Mr President, in spite of the fact that I live a relatively long way away, in Poland, I feel that I understand entirely the concerns provoked by uncontrolled immigration into France or Italy. Immigration from North Africa quite naturally exacerbates cultural and social tensions, and intensifies pressure on the social budgets of the Member States. We therefore have a lot to discuss, and we should not try to ignore the matter. French, Italian and Maltese citizens are today faced with the highest bills on account of the fact that controls along the European Union's external borders are simply not working. The European nations are also footing the bill for our failed efforts to halt immigration into Europe.
I have only one request. I would like the changes to the Schengen Code not to be used as a pretext for limiting the freedom of movement of citizens of the European Union's Member States. Such proposals have been made for many years in respect of the Polish-German border, to the disadvantage of Polish citizens. It will be easier to reach an agreement if we have a full guarantee that changes to the Schengen Code will not affect the citizens of the Member States.
(FR) Mr President, this debate beggars belief. We are being asked to review the freedom of movement of people in Europe and to reinstate national borders in order to cope with the influx of migrants that has supposedly been overwhelming Europe since the revolution in Tunisia.
If the consequences of this posturing were not so drastic and far-removed from reality, they would be laughable. Since the beginning of 2011, over 1 150 people have died in the Mediterranean and 23 000 people have arrived in Italy. Meanwhile, more than 700 000 people have fled Libya and sought refuge in neighbouring countries and have found a different kind of welcome there than the kind they would have received in Europe.
Mr Sarkozy and Mr Berlusconi are putting short-term electoral interests first, by fearmongering and making people believe there is an invasion going on. What nonsense! When will Europe stop saying one thing and doing another? What suggestions are people putting forward today, apart from just words, giving in to populist pressure, reinforcing Frontex yet again and turning Europe into a fortress? Borders have never stopped anyone, either during the darker days of our history or today. Do we not have any other message to pass on to the emerging democracies on the other side of the Mediterranean?
The Union reached out to the dictators for years, in contempt of its own values. Is it not time that it opened its eyes? I for one think it is.
(Applause)
(NL) Mr President, I believe that Mr Borghezio, of the Europe of Freedom and Democracy Group, is next in line to speak.
(IT) Mr President, ladies and gentlemen, this issue has the merit of having brought great hypocrisy to light.
The only government within the European Union that has an interior minister from a party which you define as populist is the one that has had the courage to implement the most humanitarian measure: giving 25 000 Tunisian people permission to move freely. This is because we saw in the flesh that they were not 25 000 criminals, but people who had fled Tunisia. It was an emergency, we had to face it with common sense and we have tried to help.
This shows a truth, namely that in many situations the real 'goodies' are us, the 'baddies'. We who affirm the need to control immigration and external borders, continue to beg Europe - as Mr Cohn-Bendit has rightly done - to spread what might become 50 000 or 100 000 refugees across its territory, because the people who flee Libya are not criminals.
These are the clear words of a movement which defends territory and identity, which is against immigration because it does not want people to be uprooted, and which condemns racism and xenophobia but also hypocrisy.
(NL) Mr President, we have a single European asylum and migration policy, one and the same awful policy for the whole of the EU. The recent disastrous stream of migrants from North Africa and the trouble we have been having with the failing Schengen Treaty indicate that asylum and migration policy should be handed back to Member States. One Member State is not the same as another, it is as simple as that. That is why a single, common European policy will not work.
Mr President, Commissioner Malmström's proposal concerning Schengen is a downright pathetic move. It is bonkers of her to decide that Member States should not be allowed to make up their own minds on whether or not to introduce border checks and, if necessary, close their borders. Member States are having trouble with tens of thousands of underprivileged migrants from North Africa, but Commissioner Malmström is preventing them from doing anything about it. We still have boatloads of fortune-seeking migrants reaching Lampedusa. The evil of migration continues its insidious spread. But no, if you ask Commissioner Malmström, she will tell you that Member States are not allowed to fight back. Instead, she gives us some claptrap about solidarity.
Mr President, Member States are unfortunately no longer the masters in their own homes. Europe is the master. Member States want those powers back. Member States must, once again, be able to set their own asylum and immigration policies. What is the Commission going to do about this?
(PT) Mr President, ladies and gentlemen, I would like to start by telling Commissioner Malmström that I agree with the deserved praise given to her by President Barroso for the work that she is doing in this area.
The fact that we are experiencing a difficult period with regard to migration pressures cannot be an excuse for weakening one of the major achievements of European integration: namely, the Schengen area.
Schengen is synonymous with freedom of movement, and this reality cannot and must not be reversed, but must be protected, strengthened and developed. I also agree that proper control of external borders is essential. If this does not happen, the security of the Schengen area is weakened, the credibility of the European Union is undermined and mutual trust is destroyed.
Therefore, I welcome the recognition made by the European Commission, in its communication of last week, of the importance of the Schengen area, and of the challenge of strengthening and developing it. I also agree with President Barroso that there is a need for greater solidarity and sharing of responsibilities between the Member States. The problem does not lie in the Schengen rules, but in the way in which the Member States apply the rules without responsibility or solidarity.
Therefore, we require a real mechanism for evaluating Schengen. This Parliament is prepared to work in good faith to create this mechanism: a mechanism that does not apply double standards; in other words, that is not more demanding of candidate countries than of those that are already members of the club.
However, I am concerned, Commissioner. I am concerned about the silence of the Presidency of the Council at the start of this debate concerning this mechanism, and I am also concerned about the Council's year-long silence concerning the mechanism for resettling refugees, as already mentioned by Mr Tavares. Of the three institutions, the one that is not making good progress in this area is the Council, and it should get back on track as quickly as possible.
a blue-card question for Mr van der Stoep. - (NL) Mr President, I would like to ask Mr van der Stoep the following question: if border checks were to be reintroduced, what would Mr van der Stoep say to the Dutch holidaymakers returning from a fortnight's holiday in France who want to cross the border between Antwerp and Hazeldonk and who, on their way home, end up in a mile-long tailback, the same tailback as the lorry drivers on their way to the Port of Rotterdam to unload their cargo?
(NL) Mr President, Mrs Sargentini knows very well that we are absolutely against new customs gates being set up; from 1992, when our borders were opened, to last year's common asylum and migration policy, everything worked absolutely fine. However, at a certain moment, we crossed a line ourselves and what you seem to have overlooked is the fact that there are now 25,000 economic refugees in Italy who are going to be given visas. These are economic refugees and they should be sent back to their countries as soon as possible. They should not even have been permitted to apply for a visa. The Dutch Party for Freedom (PVV) has always been clear on this: we do not want those gates back, but what we do want is merely the possibility of determining our own asylum and migration policy ourselves, and you are well aware of that.
Madam President, the position of the S&D Group is very clear. We have heard all the background as to why Schengen is being breached and we have waited since 1999 for any kind of common migration or asylum policy.
So we are very clear in our messages. First to the Commission: on Schengen, you want a Community mechanism for collective decision-making, you want to move away from intergovernmentalism, you want a lock on the political opportunism that we have seen from Italy and from France. So please do not make the message ambiguous in the statement. Make it clear that you will have a lock and you will prevent that type of opportunism which will in the end break Schengen.
To the Council: you have waited since 1999 for a common European asylum system, you have created a situation where solidarity and burden-sharing are often spoken of in this place, but we are nowhere near the formal mechanism for burden-sharing in the European Community. You are blocking much of the work we are doing here in Parliament. Unblock it. Work with us and the Commission to ensure that solidarity means solidarity, burden-sharing means burden-sharing.
And finally, the Commission is looking ahead to a migration policy. Work with us. Do not be timid, be courageous and ensure that when we fix Schengen, we also fix our common migration policy and we have something to be proud of.
Madam President, like others I think that Commissioner Malmström is doing a very good job, but I also feel, in view of President Barroso's robust defence of Schengen free movement today, that I do not really understand how the notion could possibly have taken hold that the Commission's proposed EU-level mechanism is going to make it easier to reintroduce internal border controls. Yet that notion has taken hold. It could not possibly be, could it, that different messages are being sent to different audiences, one to MEPs, maybe one to Paris and Rome? The EU's migration and asylum pressures ought to be capable of effective management by competent governments.
Unfortunately we have too many governments now which are playing to the extremist right-wing gallery. The European Commission must indeed defend EU internal free movement and not throw gestures to the likes of President Sarkozy and Prime Minister Berlusconi for electioneering purposes. It should highlight the failure of Member States to implement EU migration rules. Lastly, the Commission must investigate allegations about 61 migrants being left to die, despite their making contact with Italian coastguards, a NATO warship and a military helicopter. Any authorities that breached international maritime and humanitarian law must be brought to book.
(DE) Madam President, ladies and gentlemen, I think we need to get to the point here. We do not need a new rule on the temporary or any other reintroduction of border controls, either now or in the future. We need to grasp that freedom of movement - and that is, after all, the message of the European Union - is something that you cannot simply displace or circumvent at will. It is a citizens' right that you cannot simply relativise.
Do you want to know what honestly annoys me? We hear a lot said about solidarity. Who is talking about solidarity with the countries of Africa who are currently having to accommodate hundreds of thousands of refugees and will continue to do so - without great debate? Is anyone talking about solidarity with the people who are fleeing war and coming here to Europe? We need to show these people a bit of respect.
To be frank, I do not want to discuss any changes to Schengen or any rules whatsoever; I simply want us to deal sensibly with migration once and for all. We will not achieve this by using Frontex as a means of deporting people; we will achieve it by having a democratic and humanitarian asylum law. That is what we should be talking about in Europe and it must apply throughout Europe. That is what we should fight for. That is our real task.
(FR) Madam President, my speech is addressed to the Commission and to my fellow Members, and I would also like to welcome the Council. The issue we are facing today stems from the management of the Schengen area in 2011. That area is no longer restricted to five Member States, as it was in the 1980s. Rather, it is an area which has continually expanded over the last few years and which today comprises 25 countries, three of which are not members of the European Union.
Therefore, like all European policies, cooperation in the Schengen area should reflect the real situation to which it applies today, which is different from that of 10 years ago. This is the context in which the Italian and French Governments' proposals, and the pragmatic and necessary steps outlined by the Commission today in its communication on immigration, should be understood. Mutual trust between the Member States party to the Schengen area is indeed the cornerstone of Schengen cooperation. However, this trust is based on reciprocal obligations. If one of the parties fails to respect its obligations and generates an influx, the whole system breaks down. The other Member States must therefore be allowed to respond to this breakdown by restoring temporary and strictly regulated border controls. Such action would be a clear request to the Member States that are responsible for the breakdown to control their external borders better.
Furthermore, the Commission's proposed measures would be very much in the spirit of Schengen, since controls would be reinstated as a last resort and the decision would be taken at European level rather than at intergovernmental level. These measures will be intrinsically linked to all of the other proposed long-term measures, in preparation for a common migration policy. Strengthening Frontex and showing greater solidarity are particularly crucial - and I will conclude on this point - in order to support the Member States situated at our external borders. The situation in the Mediterranean in recent years only serves to highlight shortcomings in the Schengen acquis.
In the space of a few weeks, migrants from neighbouring Mediterranean countries have come to account for a significant percentage of France's annual immigration. This acquis is not static, but must instead be developed. I hope that this proposal will be adopted quickly in order to guarantee better management of our Schengen area as soon as possible, and thus to ensure the security of our common external borders.
(RO) Madam President, the exceptional migration flows, such as those from the southern Mediterranean, must not pose a threat to the Schengen area. The European Commission must not promote the ideas of certain Member States which cast doubt over it. The role of the Commission is to protect the Schengen area by promoting European solutions mentioned in the Schengen acquis. Member States must demonstrate solidarity in managing the Schengen area. The Council must also help strengthen the Schengen area by giving its immediate approval allowing Romania and Bulgaria to access this area. The so-called problems with the Schengen area are bogus and have nothing to do with the freedom of movement inside the Union, but with the inability or bad faith on the part of some states to face up to immigration-related problems outside the European Union. The solution for the future lies in improving Europe's migration management system, completing the process of setting up the European Common Asylum System, the legal framework for illegal and legal migration, and enhancing the role of Frontex.
(IT) Madam President, in recent weeks massive migration flows have provoked anxiety and reactions among European citizens.
Some Member States have set out positions that mean that the question of migration flows should be held in high estimation.
Schengen is now an established asset of European civilization and as such should be protected and preserved. This does not mean that the temporary reintroduction of border controls, under certain conditions, is not an option. We therefore welcome compensation mechanisms based on an EU approach, to ensure, in each case, the application of the Schengen area in compliance with the expectations of the people concerned.
The Commission's valuable proposal of 4 May 2011, by which the Schengen area is made more flexible and concerted in order to allow a more regular management of internal migration flows, heads in this direction. The proposal aims at stronger governance, which must certainly be held in due consideration during moments of particular crisis.
I listened with particular interest to Mr Barroso both here in Brussels and in Palermo on the regional policies for the protection of Sicily and Lampedusa, which continues to see the arrival of boats which would otherwise be at the mercy of raging seas where more lives would be lost. Madam President, we must continue to take this into account.
(FR) Madam President, in these important debates on migration issues, we must avoid at all costs falling into the trap of Mr Sarkozy's and Mr Berlusconi's opportunistic statements on the Schengen Agreements. Using Europe and migration flows as punchbags while citing the populist arguments of the extreme right is a very convenient way for some European governments to conceal their national economic and social failings.
To challenge free movement, a tangible achievement of European integration, today, is manipulative and dangerous. On the one hand commentators are saying that the Commission has sided with France and Italy, while on the other President Barroso is today telling us that he does not intend to side with populist Member States. Which of these is it?
The Communication of 4 May not only mentions the reinstatement of internal border controls, it also addresses many other topics, such as the fight against human trafficking, legal immigration, resettlement of refugees, asylum and so on. Those are the real issues! The problem is that this communication only goes halfway.
Commissioner Malmström, it seems that you want to reintroduce a Community approach, which is vital. Go on then, I dare you! We need more Europe and more integration where Member States are tempted to protect only their individual interests.
(Applause)
(EL) Madam President, on 2 July 1990, just a few days after the Convention implementing the Schengen Agreement was signed, Time Magazine published an article which started as follows: 'The dream of a border-free Europe took a step toward reality' and ended as follows: 'to combat a possible increase in illicit drug trafficking, terrorist activities and illegal immigration, controls on the external borders of Schengenland will be tightened'.
That was written 21 years ago and, as the President of the Commission said, that is precisely what we are being called on to do today: to keep the dream alive and to tighten controls on the Italian, Greek and southern European borders as a whole, because the southern borders of united Europe are the borders of the other states - of Germany, France and Belgium, for example. In keeping with the principles of solidarity and reciprocity that keep this Europe alive, we need to review everything which does not appear to be paying off, to review the Dublin II agreement, as already debated in Parliament, and to share the burdens which each Member State must bear fairly, so that we can all help to keep the dream alive.
(IT) Madam President, to question Schengen is, in our view, to question Europe. If Europe is going to be even weaker, as right-wing governments desire, it will be increasingly tempting to ask ourselves whether remaining in Europe still makes sense, as the Italian Interior Minister, Mr Maroni, has done.
The answer, however, is greater involvement of EU mechanisms. In essence, we need more Europe, not less Europe, and the Commission needs to say so more forcefully. The best of Europe was shown on Sunday night when, in an extraordinary chain of human solidarity, the people of Lampedusa saved 500 shipwrecked people who were heading towards certain death. The worst of Europe, if the news carried by The Guardian is confirmed, would be NATO military forces who do not intervene to save men, women and children adrift.
If we are sure about which of these we prefer, Mrs Malmström, then during the European Council in June the Commission will have to convince Member States to formulate a European policy on immigration, because Europe à la carte would be tantamount to the collapse of the European dream.
(NL) Madam President, in June 2009 I was elected to the European Parliament by European citizens. I was not elected to a parliament of institutions, nor was I elected to a parliament of individual Member States. I am pointing that out because European citizens have many questions about Schengen. This is nothing to do with populism, nor is it to do with fear. This is to do with the questions which are worrying European citizens: how are we dealing with Schengen? Many questions are being asked about this at the moment, and I therefore call your attention to this.
Obviously, if the President of the Commission says that we have to uphold the principle of free movement of persons, then I will support that. 25,000 Tunisians cannot be allowed to take 502 million Europeans hostage, but these questions will not go away and public support for Schengen in Europe will be jeopardised. That is why I can also agree to temporary border check arrangements, as my fellow member Mr Iacolino suggested. I am very well aware that we cannot get burden-sharing up and running at the first attempt.
Finally, Madam President, one more question: what is the state of play when it comes to the launch of the European Asylum Support Office in Malta? I have heard that there is still a possibility of it getting off the ground. Perhaps, the Commissioner could explain once again when the Office will actually be up and running.
(ES) Madam President, Mrs Malmström, the problem with the communication tabled by the Commission is that it is a communication that is not credible at the present time, in relation to the long-term problems that the issue raised here involves, or even to the emergency solutions that the European Union should have implemented at this time.
Unfortunately, what the Commission has shown is that it is very weak, because you cannot keep everyone happy. It is not possible to keep Mr Sarkozy and Mr Berlusconi happy, on the one hand, and have a common asylum and immigration policy for the long term, on the other. It is impossible to introduce ambiguities that go nowhere into a communication like this, and what they demonstrate is that this is a policy that does not resolutely face up to the situation we are experiencing.
Mr Barroso is not doing you much of a favour when he says that you have done the best you could to find a balance, because this is not about finding a balance. This is about dealing with an emergency situation like the one before us. It is about having financing and reaching a proper agreement between the Member States on a common asylum policy, on the European Asylum Office and on all the challenges we are facing. There is none of that here.
How can you talk about regional cooperation programmes with third countries when the democrats of Tunisia and Libya are seeing us closing our countries' borders? Is it possible to talk about that? We cannot say ambiguous things. We are dealing with issues serious enough that you should take this seriously too, Mrs Malmström.
(DE) Madam President, I consider the debate on the reintroduction of border controls and the modification of the Schengen mechanism to be absolutely excessive and superfluous. Moreover, we are only having this debate because Mr Berlusconi and Mr Sarkozy were thinking only of their national interests and acting in a populist way when they threatened to reintroduce controls at the borders between individual Member States on account of the migrants from North Africa.
I was also astounded - I must make that clear - at how quickly Mr Barroso, the President of the Commission, took up the debate rather than taking a corrective European approach. Schengen is a huge achievement. Schengen is a European symbol and is the perfect combination of freedom to travel, open borders and security. Schengen must never be brought into question. In special cases we already have the possibility of reintroducing controls for a limited period and in a limited region where there is a serious threat to internal security.
What we do not need, then, is a debate on Schengen. What we instead need is a debate on measures to enhance Frontex so as to provide maximum security at the external borders of the European Union - thereby ensuring freedom of movement - and a debate on speedy asylum proceedings and managed migration, on cooperation to deal with the causes of migration and on readmission agreements.
I am happy to go along with Commissioner Malmström's proposals on this - her proposals are very broad - and I invite the Commission to follow Parliament's lead, rather than the lead set by certain representatives of the Council.
(EL) Madam President, Commissioner, at a time when, politically, the fundamental principles of cohesion and solidarity in the EU are under attack on all sides, especially from neo-nationalist movements, and we all know who they are, the Commission should, in my opinion, make it its daily task to crush anyone who attacks the symbols of European political unification.
Yet, we are here today, precisely because it has not done so. It has allowed a debate to be instigated under pressure from certain Member States on the cornerstone of the European identity: Schengen. However, legally also, the Commission's proposal conflicts with Articles 78 and 80 of the Convention. Where a Member State is under severe pressure from immigration, the Convention expressly states that Europe must provide support and solidarity. Restoring internal border controls is not solidarity, it is punishment. It does not fairly distribute the burden of the pressure on the external borders, for example, by strengthening Frontex; it puts an even greater burden on the Member State. In other words, Commission, this is not 'burden sharing'; it is a blatant form of 'burden dumping'. You, the Commission, have allowed this debate to happen and you must stop it, right here, right now.
(HU) Madam President, Mr Barroso, Commissioner, Minister of State Győri, the Schengen system is one of the most tangible acquis of the European Union. If European citizens were asked, they would mention free movement without border controls as something important for them in the European Union. That is why it is important to preserve this system and to do everything to preserve the free movement of our citizens and a Europe without borders. This must remain our primary goal.
The values, our acquis have to be protected especially when they are challenged. This challenge today is the surge of migration and refugees. However, in order to address these challenges we need concrete proposals and solutions.
This begins with separation and clarification of the issue, which means that we separate the refugee issue from illegal immigration, we use our existing principles that we can build on, such as solidarity and cooperation, and we use our existing institutions such as FRONTEX, or our existing rules.
I welcome the Hungarian position and the position of Minister of State Győri, and also the words of Mr Barroso, who said that the aim is to reinforce the Schengen acquis and operate it well, not to depart from it.
(LT) Madam President, first of all I would like to stress that the solution to the migration problems that have come about should remain within the scope of the Schengen Agreement. The Schengen acquis currently provides for possibilities to temporarily restore the protection of internal borders when there is a threat to public order and security and these provisions really are wholly sufficient. Therefore, perhaps the Commission might elaborate on the additional cases provided for in its Communication on migration, enabling border protection to be extended temporarily, which the Communication describes in very abstract terms, and whose subject area is too poorly defined? Does this mean that the European Commission is pandering to the leaders of the two largest European Union Member States and aims to destroy one of the greatest EU values - the area of freedom and free movement? I would also like to comment on the Communication's content, because it seems as if the Communication was written purely with this case in mind, where there are increased migration flows from the countries of North Africa. Doesn't the Commission feel that a document called a Communication on migration should be much broader in terms of its content and substance?
(DE) Madam President, the borders have been removed for the first time in Germany and Austria and we finally have free movement for workers from the countries of Eastern Europe. On the one hand, borders are being torn down, while on the other you are trying to build barriers yet again.
I find it impossible to accept that two Member States and two gentlemen looking to make a name for themselves have managed to bring the issue of the reintroduction of border controls back to the debating chamber. There is no going back on this matter and we cannot allow ourselves to be put under pressure by this single-issue discussion. The refugee problem cannot be automatically resolved by returning to a regime of border controls. Pardon me. These people have risked their lives in making their way to Europe and they will also succeed in bypassing border crossings. The only ones who stand to gain from the reintroduction of border controls would be the human traffickers because the refugees would have to find new ways to cross the borders, providing the human traffickers with a new source of income.
I cannot accept the fact that we are seriously contemplating this matter and I would call on the Commission not to compromise here.
(DE) Madam President, I am pleased that all sides of the House, including the Group of the European People's Party (Christian Democrats), which includes Mr Sarkozy and Mr Berlusconi, have made it clear that new rules are not required and that it is not necessary to alter the Schengen Agreement, but that something else is needed, namely a common asylum and migration policy that is worthy of the name. Furthermore, Mrs Malmström, I am calling on you to take action and to make it clear that the Dublin II Agreement must be changed in order to facilitate genuine European solidarity in relation to asylum issues and to show that this continent is a cohesive entity and that countries with external borders cannot be left to fend for themselves.
However, caution is advised. Italy itself can certainly assume responsibility for this and must do so. An interior minister like Mr Maroni, who himself belongs to Lega Nord party, must make it clear that these people are refugees whose rights must be respected and that the correct course of action must be taken here. We in Europe need to protect not just money and banks, but also refugees, which is why we do not need a new Schengen regulation, but rather a policy on asylum and migration that truly respects human dignity.
Madam President, in the past couple of months, the Commission has moved rather fast in publishing two important communications aimed at addressing the challenges at hand since the outbreak of the Jasmine Revolution in Tunisia.
A number of policy options have been put forward and Parliament has already expressed itself on them in order to guide the Commission in drafting concrete legislative proposals.
In the communication on migration, the Commission addresses the issues of external border controls, Schengen governance and organised mobility. Why is there nothing more explicit here on burden-sharing? The communication mentions the pilot project for the resettlement of refugees in Malta, but it does not introduce the notion of a pilot project concerning relocation of unauthorised migrants or asylum seekers - and this despite the repeated calls for such a burden-sharing system from various Member States and Members of Parliament.
Why is the Commission not coming up with a concrete proposal on this? We are talking about a European area of freedom of movement; we are talking about a common European asylum system. When are you going to back up the notion of European solidarity with deeds?
(DA) Madam President, I would like to address the proposal that the Commission has tabled concerning the strengthening of external border control. Unfortunately, it is not very satisfactory because, at a time when we are witnessing several Member States pursuing a rash immigration policy that grants large numbers of foreigners lawful residence in the EU, and when the lack of border control allows people to move freely across borders, there is a need for stronger border control between the EU's Member States on a permanent basis. With regard to the constant talk of solidarity, I would also like to express my surprise at the fact that Member States like Denmark, for example, that have been good at tightening up their immigration policy, are supposed to show a large degree of solidarity with countries that have not managed to do the same. It would make sense to allow countries expressing their national sovereignty by determining their own immigration policy to also reap the fruits of their labours.
(DE) Madam President, apparently only about 3 000 of the Tunisian refugees apprehended in Lampedusa are genuine asylum-seekers, while 20 000 or more are economic migrants. As long as the European Union refuses to admit that it cannot accommodate all economic migrants from every conceivable quarter, hundreds of thousands more will make their way here. If steps are taken such as mass amnesties for illegal immigrants or if the Schengen Agreement is violated through the use of tourist visas, as was recently the case, then this will inevitably result in many thousands more refugees. This puts the entire Schengen system at risk.
Greece, Italy and Malta are obviously not in a position to secure their external borders and newcomers to the Schengen Group often relax their efforts after accession. The EU's external borders are riddled with more holes than a Swiss cheese and are also being undermined internally. Temporary controls are not enough. The EU must develop Frontex into a genuine border protection agency. If none of these measures produce results, then inevitably one or other country will come up with the idea of withdrawing from the Schengen Agreement.
(BG) Madam President, today we need to answer the question about how to preserve and strike a balance between our basic values: freedom, solidarity, justice and, on the other hand, security. The point was mentioned on numerous occasions that external borders are a joint responsibility for all Member States. Let us refrain from creating unnecessary obstacles between us. Let us also prevent the current situation from going down in the history books as a bad example of European integration. I naturally welcome the greater role given to Frontex and the additional human and material resources for the agency, along with the reinforcement of the Schengen evaluation mechanism, but not the new requirements imposed on Bulgaria and Romania and the obstruction of their membership.
Mrs Győri, after Bulgaria and Romania met all the technical criteria for membership, which was assessed by the Council's experts, please tell us what the Council's position is on the timeframe for admitting Bulgaria and Romania, and whether such a discussion is going on in the Council. If new rules apply, they must be valid for everyone and not be used to achieve political objectives, but to build on the current system for protecting our borders. From a foreign policy perspective, I think that our good neighbourhood policy must be linked to the relevant governments fulfilling readmission commitments to their citizens.
(DE) Madam President, open borders are an important symbol for Europe. I would like to draw your attention to another problem. I come from Northern Germany, which is why the German-Danish border is of particular importance for me. The right-wing populist Danish People's Party is trying to force the Danish Government to reintroduce border controls. What is the reason for this? It is a fear of people from Romania and Bulgaria. This is scandalous. The right-wing populists are rapidly growing in numbers and represent a real danger for Europe. Of course we must have protections against untrammelled criminality and our security authorities have already found effective alternatives to passport controls.
It makes me very sad that one of our major European achievements is to be put at risk. The EU success in promoting peace and freedom is without historical parallel but is now under high-level attack. I would call on the Danish Government not to allow itself to be dictated to by the right-wing populists.
Madam President, freedom of movement is a cornerstone of European integration. Let us not open a Pandora's Box by revising Schengen. Let us not go back on our principles. The possibility of introducing border controls already exists. It should be temporary, exceptional and a last resort. What is needed is a common approach, a long-term vision as called for by the Commission, to respond to citizens' concerns on security. We need to move forward to a common asylum policy by 2012, to have a common migration policy and to facilitate legal immigration for work while combating irregular immigration.
Short-term procedures that hinder resettlement have to be removed. Yes, we have to express solidarity with the Member States that are most exposed to an influx of people, but first of all our solidarity should be with the people who are fleeing tragedy. The dignity of immigrants, of people fleeing the country, has to be put back at the centre of the European debate.
(FR) Madam President, I wonder if the demagogues of Rome and Paris and their cohorts here in the European Parliament realise what their request to reinstate internal border controls actually implies. More than one million European citizens work in countries other than their own. One hundred and fifty thousand people cross the border every day into Luxembourg. Do you want to subject them to border checks? Tens of millions of Europeans will travel this summer. Do Mr Berlusconi and Mr Sarkozy want to subject them to border checks? President Barroso said it himself: every year there are over 1.25 billion movements of persons within the Schengen area. Do you want to subject them to border checks?
Commissioner Malmström, leave Schengen as it is. Re-read the Treaties, re-read Articles 67 and 78. Everything is there. There is no need to devise something new; let us stick with Schengen and the free movement of citizens, otherwise we will have a citizens' revolt on our hands.
(DE) Madam President, Mr Schulz has left us, but I am pleased that he and Mrs Rodust have made it clear that it was not Social Democrat policy that border controls should be reintroduced. However, two years ago, during the election campaign for the European Parliament, the key demand of the Danish Social Democrats was that the borders should be closed again. I am not talking about the right-wing populists. Mr Jørgensen and party leader Mrs Thorning-Schmidt both argued for this. You are absolutely right, this is populism. An important question for the Commission is therefore as follows: Can a country reintroduce border controls and still remain in the Schengen Union with access to the information system, etc., or is this an either-or situation? The question is important for the Danish debate, which is why I ask that a clear answer be given.
(IT) Madam President, ladies and gentlemen, I note that, in order to save Schengen, many would like to offer as a solution the expulsion from Europe of Mr Berlusconi and Mr Sarkozy.
More simply, I think it would be enough to strengthen Frontex, which means tightening security along the EU external borders. I would like to remind everyone that right now many governments shun their duty of solidarity by not taking part in Frontex.
Besides that, I feel compelled to make another crucial point: behind the humanitarian emergency and the immigration problem lurks a political problem. Indeed, while Europe has a strong humanitarian presence on immigration, I agree with Mrs Malmström that it is absent, at a political level, with regard to the tragedy behind it. More Mrs Malmström and less Baroness Ashton is what we need, and we will see that somehow we can improve the difficult conditions in which we find ourselves and will be able to ensure that the future is given a chance.
Member of the Commission. - Madam President, this has been a very interesting and good debate on a very important subject. There was talk earlier about a ping-pong game going on. That ping-pong game is probably between the European Parliament and two Member States, so please do not use the Commission as a ball.
We are trying to have a coordinated, responsible and coherent response to everything relating to migration and borders because it all goes together. We cannot have a visa policy if we do not have border control. We cannot have credible protection of people who ask for asylum if we do not have a common asylum policy in the European Union. We cannot have legal migration that works if we do not also work with integration and we cannot fight irregular migration if we do not have a proper and decent return and readmission policy. So, in order to have all this together, we need a clear framework and we need a European framework.
The Commission has therefore presented this communication. With all respect to the hard-working people in the Commission, I will reveal a secret to you. We cannot produce a communication like this in two days. It is not possible. It has been planned for a long time. This is not a response to one or two Presidents or Prime Ministers - this is something that we have been planning for a long time, and it is all there.
Those with whom we have been working together on a daily basis will know that since day one I have been working with them and the Council to achieve a joint common European asylum system. It is hard work, it is difficult and we are working very slowly, but we are making some progress. We are working together on legal migration, we are trying to reinforce Frontex, and I have been promising you a paper on integration since my hearing last February and, already last year, we proposed better governance of Schengen. This is not a response to one or two Prime Ministers calling for something. It is something well thought out and it is something that will lead to further legislation and proposals in the light of the European Council meeting in June, which will have as a theme - also planned for a long time - migration issues.
Of course, the situation in Northern Africa and in the Mediterranean accelerates the need for us in Europe to have our house in order. Is that a reason to reinstall internal border control? No, of course not. Is there a reason for European action? Yes, there is. We have about 25 000 Tunisians coming to Europe. We have discussed this on many occasions here in the plenary. Of course, every individual comes for a reason, namely that he - because it is very often a he - has no work in Tunisia. I feel very strongly about every individual's fate here, but not all of them can come to Europe. It is much better - and that is why we are working with the Tunisian authorities and Italy in order to see how we can support Italy to create jobs and growth - for these people to find a future in Tunisia, because they are not refugees.
However, there are refugees coming, and increasingly more so now. This week a lot of people have come from Libya - third country nationals, even Libyans - and that might increase. These people are clearly a reason for European action and solidarity. The Commission has invited all Member States to a conference on 12 May in order to discuss relocation and a prolongation of the Malta project in order to assist Malta with the thousands of people who have been going there. But we will also have the UNHCR there, so we will try to ask Member States to take increased responsibility for the refugees running away from the increasing violence in Libya who are stranded in Tunisia and at the border.
Turning to Schengen, I agree with you - or most of you - who have said that Schengen is a fantastic achievement. The fact that we can travel from Finland to Malta, from Portugal to Estonia, without ever showing a passport is a wonderful symbol of European integration. I want to protect this and further promote it. I am happy that I can count on your support in this.
However, the system is not perfect. We knew long before all this started that there were some weaknesses in the systems. Evaluation has not worked, because Member States are evaluating each other and that is not a good thing. We need a European mechanism with the involvement of the European Parliament. I presented this in November last year and I remember that I got quite a lot of support from this plenary to do this.
We need to have tools to help the Member States perform better in protecting EU external borders. We need to strengthen monitoring and we need more - not less - Europe. So, in order to assess this situation and to decide on the necessary means, we really need a European approach. The events of last week have confirmed this. The shortcomings should never automatically lead to the reintroduction of border control. There has to be an assessment of the shortcomings in all other ways possible, such as providing financial and operational support. Member States can also help each other. We are also working together with you on strengthening Frontex.
The point of departure is strengthening current legislation. I am convinced that the current rules can cater for most situations. Where there are differences in interpretation, the Commission should consult with Member States in order to clarify the rules. This can be done by issuing guidelines or recommendations.
There are particular circumstances where there might be a need to reintroduce border controls. That is already provided for today and it has been the case in a few situations - for example a major event such as a terrorist threat. There could be a major event where Member States, under very clear circumstances, need to do this. But we need to strengthen the European dimension of this and to prevent Member States from unilaterally taking action. That is what we are talking about.
We live in turbulent times. Many of the things that are happening are a reason for joy - in Egypt and Tunisia - but there are also a lot of concerns. We need to be calm in this situation. We need to try to handle it in the short term, but also in the long term. We need to strengthen our rules, not to undermine them. We need to strengthen the rules based on European law, on our values and on international commitments. We need a European leadership to stand up against simplistic solutions - and I have heard some of them here today - and populism. We need more Europe, not less.
(Applause)
President-in-Office of the Council. - Madam President, I would also like to thank you very much for this debate and the contributions I had from the honourable Members of this House.
First let me start with our clarification concerning the asylum package, as I received very concrete questions on that. As to the specific proposals on the table, the Council welcomes the start of the trilogues between the Parliament and the Council concerning the Qualification Directive. As to the Dublin Regulation and the Eurodac Regulation, important progress has been made at technical level.
Two main issues, however, remain outstanding which are inextricably linked to the political discussions. The first is the suspension of transfers under the Dublin Regulation and the second is access for law enforcement under the Eurodac Regulation. Many delegations in Council are of the opinion that suspending Dublin transfers to Member States that are subject to practical pressures would create a poor precedent and would undermine the Dublin Regulation. A large number of delegations have also expressed a strong wish to give law enforcement agencies access to the Eurodac database. Given these views in Council and considering our shared commitment to establishing a common European asylum system, a constructive debate is needed between all the institutions involved: the Council, Parliament and the Commission.
Finally, the Council awaits with interest the revised proposals of the Commission concerning the procedural directives and the Reception Conditions Directive, which are expected, if I am not mistaken, in early June. So, Ms Weber, since you suggested, with reference to the work of the Council, that we are questioning and undermining codecision and are trying to isolate Parliament, I hope that my clarification was enough for you. Of course we are very pleased to share all the information with you and we are very committed to making progress on these dossiers, which are, I think, of vital importance for all of us.
Let me continue in my mother tongue for some horizontal general concluding remarks.
(HU) As emphasised in my introduction, the great debate in the Council is yet to come. The proposal of the Commission was published six days ago. We convened a special meeting of the Justice and Home Affairs Council for 12 May, where we will be able to have an orientation debate. We hope that this work and the working group debate can make the situation easier for the heads of states and heads of governments, and they will be able to take the most important political decisions in the European Council in June.
So at this moment I can share with you the opinion of the Hungarian Presidency. And let me reiterate, not for the first time in this House, that our basic philosophy is a strong Europe; a strong Europe that places people at the centre of its thinking.
This is our basic principle; it determines every policy we make and each step we take. It is on this basis that I can tell you what our starting point will be in this politically highly sensitive issue. We will not be partners with anyone attempting to dismantle the Schengen system and free movement.
The overwhelming majority of the comments made in this House have argued for the preservation of this common acquis. Let me quote the honourable Italian Member Mr Iacolino, who called it 'patrimonia della civilta europea,' 'our common European heritage', or Mrs Kinga Gál, who said that free movement is the most tangible result of the unity of the EU.
The Hungarian Presidency will withstand every effort to the contrary. But this does not mean, and here I agree with Commissioner Malmström, that the system should not be perfected. For months, for years we have been aware that the system should be adjusted to the challenges of 2011, and this can indeed be done. Nobody wants the system that we have established together, with many years of work, to fall into pieces.
So, as regards restoring internal borders, we think that it can be done only in an exceptional situation, in case of an extraordinary challenge, for a defined period and by the decision of the Community. I have said this in my introduction, Mrs Malmström and Mr Barroso have said this as well. I repeat once again that this is our starting point.
What are the issues in which we can still be partners, and which are the ones in which we cannot be partners? We would like to distinguish refugees who are genuine asylum seekers under international law. We must help them so that we can be loyal to ourselves and to our common values.
At the same time we also have to combat illegal migration. I do not need to mention that the protection of the common borders, our external borders, is a common issue. FRONTEX has to be strengthened, and the means necessary for this must be provided. This is what we are working on with your cooperation, hoping that we can make a decision as soon as possible.
The issue of Schengen does not only mean what the Commission communication now contains; the expansion of the Schengen zone is on the agenda. The Hungarian Presidency clearly separates these two issues. Nobody should want to ignore the two countries which have put enormous work, energy and money into preparing properly and meeting the rigorous requirements that accession to the Schengen zone involves, and destroy it by saying that the atmosphere is not right at the moment.
We already acknowledged in February during the Hungarian Presidency that as far as the technical standards were concerned, Romania was ready, while Bulgaria still had some homework to do. I am happy to announce that Sch-eval, the Schengen Evaluation Group has now found that Bulgaria has done that work.
I hope that we can state in the Council before the Hungarian Presidency comes to an end that technical preparation has been completed. The two countries fulfil the technical criteria of Schengen. The political decision will have to be made when the Member States are ready for it. We have had ongoing consultations with all parties concerned, and are trying to find a solution that is acceptable for all stakeholders, Romania, Bulgaria, and the Member States concerned about the Schengen mechanism.
And finally, a comment: I think it was Mr Weber of the Group of the European People's Party (Christian Democrats) who said that we had to be very careful about the policy we implement concerning migrants, European problems and labour supply. I deeply agree with that. We should not forget that we have our own unemployed, but we should equally remember that we are an aging society in Europe and we will have labour supply problems as well.
That is why the Hungarian Presidency has been committed to put demographic issues on the agenda, to help each other see which Member States have been very successful in the field of demographic policy, in the field of family policy. We would like to improve the situation of families in the European Union. We would like more children to be born in Europe, because every Member State promotes this with their own means, and this is the solution for the problem of an aging society, and it would be good if we did not have to solve it through migration.
The debate is closed.
Written statements (Rule 149)
Together with the euro, free movement of persons in the EU is one of the fundamental pillars of the European project. There is no reason whatsoever why we should now question this. The reaction to the thousands of refugees who are literally being washed ashore in the south of Europe cannot possibly be considered a valid reason for us to start closing our internal borders, even temporarily. The only sensible way to react to this is to do something, in the short term, about a common European asylum and migration policy. We cannot and should not sit back and allow the arrival of 30 000 refugees on the shores of Italy or Greece to undermine the pillars of the EU. Obviously, Italy is right to have requested European solidarity in tackling this problem. Solidarity is the solution. Shutting our borders, even temporarily, is a panic reaction, unbefitting of EU leaders.
, in writing. - The Commission's response to any perceived challenge to the EU is to reach for more centralised powers. In the same way the financial crisis played perfectly into their hands and they leapt at the chance to justify economic governance rather than admit the euro's failure, concerns about the sudden influx of migrants and the stresses it puts on countries is being used to call for the reinforcement of Schengen with increased centralised governance. MEPs are elected by the people, as the voice of the people. They represent the countries they are from. Yet when they reflect national interests here, it's labelled 'Populist'. Mr Barroso said it's becoming fashionable to be Populist and wave the flag of xenophobia. Does he believe the very essence of being a country - having a domestic government, an independent economy and national borders - is inherently wrong? Why not have the guts to just scrap Parliament and take over Europe by force? Name calling, scaremongering and creeping bureaucracy is calculated and megalomaniac. But don't think we are unaware. If we were, the so called 'fashion' for populism would not be developing. People are waking up to your intentions and the time will come that you are exposed.
The migration problem that we are facing in Italy and throughout Europe absolutely cannot be reduced to just the humanitarian emergency, even though that is the most urgent situation to deal with. We MEPs - who are known to be responsible for expressing the political will of our citizens, and for implementing and assessing the long-term sustainability of their requests - must have an overall vision, and we must know how to defend it against the other institutions. In the case of immigration policy, the overall vision starts with the analysis of a European population which is aging, although this is happening rather unevenly among the States of the Union. A serious imbalance is being created between birth rates and death rates and our growth is also linked to the distribution of the workforce to ensure that the market has the necessary resources to continuously produce everything that is needed. This is why Parliament should advocate a holistic management of the immigration problem to the other institutions, including the governments of Member States, with people at the centre of a recovery strategy - by which I do not mean solely an economic recovery - which needs plumbers, engineers and builders, as well as banking.
Italy's decision to issue temporary residence permits to thousands of Tunisian immigrants arriving on its soil, followed by France's request to temporarily restore border controls, has brought the Schengen area, one of the most tangible aspects of European integration, into question.
The proposals outlined in the Commission Communication of 4 May, including, in particular, a planned extension of the 'exceptional circumstances' under which internal border controls may be restored, leave me somewhat perplexed. Surely we are not going to allow the will of two Heads of State to jeopardise one of Europe's greatest achievements.
Immigration is a challenge requiring a Europe-wide response, and therefore I call for a common migration policy. It is time to tackle this issue head-on. I hope that the atmosphere of the European Summit in June, at which this topic will be addressed, will not be contaminated by populist sentiments.
I would like to voice my disappointment over the fact that the Commission is narrowing down the entire issue of migration to the problems in the Mediterranean and the Schengen area. The situation is critical. An ambitious strategy has long been expected from the Commission. Not an anti-European plan for restoring national boundaries. Commissioner Malmström correctly emphasises the fact that the free movement of people across European borders is an enormous success and we must not lose it. From this perspective, the Commission proposal for managed immigration flows seems incomprehensible. Particularly the part allowing the introduction of border controls in the EU, even if they are only emergency ones and on a temporary basis. The fact that a state cannot decide on such a measure, but only the Union, is a plus. Despite this, I consider the clause to be backward and needlessly submissive to the populist pressure of the French and Italian premiers. We are not talking about something insignificant, but about one of the fundamental principles of the EU; freedom of movement. I am not convinced that we should sacrifice this to the current problems with controlling migration pressures from Africa. In my opinion, the role of the Union should be to plan the sharing out of migration pressures from the Mediterranean between the Member States, and to manage the integration of immigrants effectively. The Commission is recommending the adoption of many documents relating to migration in May and June. I would like to express the hope that, in formulating these documents, the Commission will maintain a measure of detachment and a cool head.
The current political crisis in North Africa and the resulting migration confirm the need for a strong European approach to immigration and asylum. Immigration is a European challenge that requires not only a rapid and effective solution but also a shared long-term strategy. Perhaps we are forgetting that according to the latest United Nations estimates, 12 360 migrants have left Libya and arrived in Italy and Malta since last March, but already 700 000 people have fled Libya and Tunisia with the aim of crossing the Mediterranean. Without a joint plan for immigrant reception and border control we risk uncontrollable, chaotic immigration with serious consequences for the whole of Europe. In this regard, it is important to strengthen Frontex, establish greater solidarity among the Member States, set up agreements for increased border control and also to repatriate illegal immigrants. Finally, as regards any changes in the Schengen system, such a decision should be taken at a European level and not left in the hands of any single country. We should not allow the states most exposed to migratory pressure to run the risk of finding themselves even more isolated.
, in writing. - (HU) One of the most important challenges for Europe today is how to react to the revolutions developed on its southern borders. The democratisation of this region is an essential interest for the EU; the EU must find a solution for the flow of refugees coming from this region which complies with humanitarian principles and human rights. Solidarity is necessary between Member States, but especially with the refugees coming to Europe. We Hungarians can really understand the importance of this, since hundreds of thousands of our compatriots were taken in by many countries of the world after the 1956 uprising.
The answer to the pressure of migration is not the reintroduction of internal border control, but the acceleration of the ongoing negotiations for the purpose of adopting the refugee package, the common European migration policy and the Schengen evaluation system as soon as possible.
Reintroduction of border controls, albeit temporarily, would undermine one of the symbolic acquis of the EU, hindering the free movement of citizens. This is an acquis which European citizens much appreciate, and which is also a guarantee for the implementation and success of the common economic area. We must find solutions to the emerging problems together, we should not give grounds to populist and individual voices merely offering pseudo-solutions.
During our debates on strengthening and improving management of the Schengen area, we must at the same time consider the European Union's new migration policy, not only in the context of the situation in North Africa, but also with regard to possible events in the countries neighbouring us to the east. It is hard to predict what might happen in the post-Soviet states in future. We must also bear in mind the challenges facing Europe. The EU is an ageing society, and therefore the influx of migrants should not be regarded only as a threat to European labour markets. Migrants often contribute to the economic growth of their country of destination.
This was the case after the new Member States were accepted into the EU. Germany, which feared an influx of migrants, applied transitional periods and is only now opening up its borders to workers from Poland. The UK decided to open up its labour market straight away, and is now enjoying the benefits of having employed around two million young, efficient and energetic Poles. It is also frequently said that we should accept political migrants, but close Europe's doors to economic migrants. In my opinion, this division does not make much sense, since it is often difficult to distinguish between these two types of migration. How should we classify the middle-class protests in the Arab countries? The underlying causes are both political and economic. Let us not therefore fall prey to imagined fears, but let us think about the opportunities for our development.
, in writing. - The aggressive positions taken by the French and Italian political leaders with regard to the Ventimiglia incident have nothing to do with the Schengen agreement, but are rather an exercise to impress their own citizens. The 20 000 or so migrants were, in the main, economic migrants seeking jobs and better economic opportunities. Rather than suffer a brain-drain as its best and brightest people seek economic migration, what Tunisia requires is EU financial assistance for economic development programmes promoting work for the young and the unemployed. However, this should not distract us from dealing with the real problem of how best to cope with the migration of genuine asylum seekers from North Africa, who are or will be fleeing from war-torn countries. For this we do not need the return of national border controls. The principles of the EU include freedom of movement and solidarity between Member States, and we should not take retrograde steps in that regard. We have provision in the treaties for establishing a single EU asylum system and proper burden-sharing between Member States. Instead of stoking up right-wing populism, we should be working as Europeans to put the necessary legislation in place.
The arrival of streams of immigrants to Lampedusa in recent days shows that the immigration crisis is an ongoing issue that requires immediate action. We clearly need improved governance within the Schengen area, as established by the Commission Communication of 4 May.
To this end, the solidarity mechanims must be strengthened in terms of redistribution of asylum seekers, organised mobility and new partnerships with third countries. Revising the mechanisms for applying the Schengen acquis must not be seen as an excuse to limit at will the right to free movement, but rather as a stimulus for new opportunities.
I hope that concrete proposals will be made very soon to combat prejudice and discrimination, to combat lawlessness and to promote human rights, human dignity and peace. Governing immigration effectively and encouraging peaceful coexistence must be the daily commitment of a good policy that aims to promote development and security. Returning the massive flows of people to their countries of origin does not help maintain the distance between Europeans and immigrants. If anything, it risks increasing illegality, insecurity and economic costs.
The mass migration of people from North Africa was foreseeable some months ago, and France and Italy should have reacted immediately, together with the Commission. Their statements and actions today, with the police of one state refusing to accept the documents of another state, are provoking more than just astonishment. The demands for the protection of interests on internal borders on account of 25 000 refugees are unprecedented and populistic, and are against everything Schengen stands for. On 22 December 2007, I helped to chop down the border gate on the Slovak-Hungarian border. Compared to people's enthusiasm at that time, today's strengthening of internal borders looks like a complete negation of the Schengen ideal. Freedom, the free movement of people and goods, and solidarity with everyone who is in need of solidarity, must remain priorities of the EU. I am opposed to internal borders, and I therefore expect a strengthening of the Schengen control mechanisms, so as to prevent the populist tendencies of some states, to prevent radicalisation and intolerance, and to consolidate the Schengen system, which is one of the greatest achievements of today's Europe.
The events that are devastating the island of Lampedusa, as the result of the popular revolutions in North Africa, have created a humanitarian crisis, with more than 20 000 Tunisian immigrants arriving between January and April. The Italian Government has not been successfully responding to the innumerable requests for asylum and the sudden arrival of thousands of illegal immigrants. The Schengen Agreement, concluded in 1985, and incorporated in the Treaty on European Union, is regarded as one of the greatest expressions of European integration. Therefore, it is important not to forget its basic principles, which, if corrupted, will compromise the effectiveness of the Schengen area. It is becoming imperative to properly apply the Schengen agreements through the spirit of solidarity, reciprocal information and coordination. The humanitarian crisis we are experiencing today must be resolved, but through the legal means established by the Schengen rules. The differentiation between people who are entitled to international protection, such as refugees, and economic migrants is extremely important, in order to protect those who really need to be protected. On the other hand, unilateral violation of the agreement must be prevented at all costs, since this threatens the construction of a European area without borders, which started in 1985.
The proposals which the Commission announced on Wednesday to tighten the asylum and migration policy contain one piece of poppycock and some good initiatives. The reference to border checks on our internal borders is evidence more of political expediency than of leadership and insight. But, all right, this concession to France and Italy is fortunately merely symbolic. I am also pleased that, in its proposals, the Commission has shown that it, too, is aware that it does not have to look for solid solutions to a more efficient asylum and migration policy under church towers, and that this requires another, more European, form of cooperation.
There are enormous differences between Member States in terms of how they deal with asylum applications and the outcome of these procedures. A single European asylum system is therefore necessary, so that asylum seekers can see that Europe can provide help where it is necessary, but that it does not give free tickets to adventurers. We need to link this to the development of meaningful partnerships between Europe and its neighbouring countries, so that we can support growth and development. I hope that the Commission will no longer allow itself to be used as a plaything by some politicians who want to score points at home. What we need are solid European solutions to a European problem. These proposals are a good starting point, but I need a few more things on top of that.
With the severe impact from the economic and financial crisis and from the repercussions of the Arab Spring with its far-reaching implications in terms of the requirements for controlling the flows of emigrants and access to oil resources, the EU is looking increasingly divided and likely to abandon one of its most valuable achievements - free movement in the Schengen area. Limiting European citizens' freedom of movement by introducing some new restrictions, albeit temporary, and imposing on Romania and Bulgaria additional criteria to those in the Schengen Agreement will result in undermining European unity. I believe in a powerful Europe that shows solidarity and I am one of the supporters of the vision promoted by the EU Hungarian Presidency, expressed by the slogan 'Strong Europe'. However, looking at the recent developments concerning the future of the Schengen area, I must say that we are on the wrong track. During critical moments, like those we are going through, the EU leadership should demonstrate greater vision and solidarity and be concerned about blocking the resurgence of crass populism and internal protectionism in Europe. These problems will have dramatic consequences, which are easy to predict. It is certainly not restrictions and bans that will help strengthen the Schengen area and establish stability in it.
in writing. - (SK) It also emerged from the debate in the plenary of the European Parliament that the freedom of movement made possible by the Schengen Agreement is one of the key pillars of European cooperation, and we must do everything to preserve it. At the same time, however, we see that Europe was not ready for the growing number of immigrants from Tunisia and Libya. The fact that Italy has given these immigrants travel documents allows them free movement within the Schengen area. It has thus also forced other states, particularly France and Germany, to begin searching intensively for a solution. Schengen allows states to introduce random border controls over travellers in exceptional circumstances, and Denmark, for example, has already made use of this option. In my opinion, a single European migration and asylum policy is not the solution, as this matter is within the competence of Member States. At this moment, the boundary states of the Schengen area should accept their responsibility for protecting the common boundary, and take measures for the rapid return of economic migrants to their country of origin.